FILED: KINGS COUNTY CLERK 04/18/2016 01:37 PM                                INDEX NO. 506127/2016
          Case
NYSCEF DOC. NO. 1:20-cv-02343-RRM
                 1                Document 5-1 Filed 07/22/20 Page 1 ofRECEIVED
                                                                        47 PageID #: 17204/18/2016
                                                                                NYSCEF:




                                             1 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 2 of 47 PageID #: 173




                                   2 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 3 of 47 PageID #: 174




                                   3 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 4 of 47 PageID #: 175




                                   4 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 5 of 47 PageID #: 176




                                   5 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 6 of 47 PageID #: 177




                                   6 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 7 of 47 PageID #: 178




                                   7 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 8 of 47 PageID #: 179




                                   8 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 9 of 47 PageID #: 180




                                   9 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 10 of 47 PageID #: 181




                                   10 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 11 of 47 PageID #: 182




                                   11 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 12 of 47 PageID #: 183




                                   12 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 13 of 47 PageID #: 184




                                   13 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 14 of 47 PageID #: 185




                                   14 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 15 of 47 PageID #: 186




                                   15 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 16 of 47 PageID #: 187




                                   16 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 17 of 47 PageID #: 188




                                   17 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 18 of 47 PageID #: 189




                                   18 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 19 of 47 PageID #: 190




                                   19 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 20 of 47 PageID #: 191




                                   20 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 21 of 47 PageID #: 192




                                   21 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 22 of 47 PageID #: 193




                                   22 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 23 of 47 PageID #: 194




                                   23 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 24 of 47 PageID #: 195




                                   24 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 25 of 47 PageID #: 196




                                   25 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 26 of 47 PageID #: 197




                                   26 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 27 of 47 PageID #: 198




                                   27 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 28 of 47 PageID #: 199




                                   28 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 29 of 47 PageID #: 200




                                   29 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 30 of 47 PageID #: 201




                                   30 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 31 of 47 PageID #: 202




                                   31 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 32 of 47 PageID #: 203




                                   32 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 33 of 47 PageID #: 204




                                   33 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 34 of 47 PageID #: 205




                                   34 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 35 of 47 PageID #: 206




                                   35 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 36 of 47 PageID #: 207




                                   36 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 37 of 47 PageID #: 208




                                   37 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 38 of 47 PageID #: 209




                                   38 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 39 of 47 PageID #: 210




                                   39 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 40 of 47 PageID #: 211




                                   40 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 41 of 47 PageID #: 212




                                   41 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 42 of 47 PageID #: 213




                                   42 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 43 of 47 PageID #: 214




                                   43 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 44 of 47 PageID #: 215




                                   44 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 45 of 47 PageID #: 216




                                   45 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 46 of 47 PageID #: 217




                                   46 of 47
Case 1:20-cv-02343-RRM Document 5-1 Filed 07/22/20 Page 47 of 47 PageID #: 218




                                   47 of 47
